DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,978,646 to Raatikainen.
Raatikainen disclose a door lock (figure 1), which comprises a lock body (1), a bolt (12), a follower (4), a driver (13,14) on both sides of the follower, and a latch solution (6) to connect at least one of the drivers in force transmission connection and out of force transmission connection with the follower (column 4, lines 21-35), wherein the door lock further comprises a baffle plate (15) between the follower and the driver at least on one side of the follower, which baffle plate comprises at least one support surface (the peripheral surfaces thereof), which is set against the lock body or against a part which is connected to the lock body in a fixed manner (figure 4), which baffle plate unturnable in relation to the lock body (follower arrangement is turnably journaled to the lock body by means of the baffle plates; thus the follower arrangement turns separately of the lock body and baffle plates), as in claim 1.
Raatikainen also disclose the support surface is a straight or curved surface (the support surfaces are curved), as in claim 3, and there is a baffle plate on both sides of at least one of the drivers (figure 4), as in claim 4, as well as there is a baffle plate on both sides of the follower (figure 4), as in claim 5.
Raatikainen further disclose there is a baffle plate on both sides of the drivers (figure 4), as in claim 6, and the baffle plate has two or more support surfaces (the inner and outer periphery surfaces), as in claim 7, as well as the baffle plate has a center hole (as shown in figure 4), as in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raatikainen, in view of U.S. Patent Number 9,169,666 to Hodgin.

Raatikainen discloses the invention substantially as claimed.  However, Raatikainen does not disclose the baffle plate is made of metal, plastic or ceramic composite.
Hodgin teaches of a door lock (figure 1), which comprises a lock body (44, 46), a bolt (62), a follower (82, 84), and a driver (164) on both sides of the follower, wherein the door lock further comprises a baffle plate (90) between the follower and the driver at least on one side of the follower (figures 5 and 8), which baffle plate comprises at least one support surface (the flat portion of the baffle plate), which is set against the lock body or against a part which is connected to the lock body in a fixed manner (figure 3), which baffle plate unturnable in relation to the lock body (the flat portion rest against the lock body to prevent rotation thereof), wherein the baffle plate is made of metal, plastic or ceramic composite (column 6, lines 10-17).
All of the component parts are known in Raatikainen and Hodgin.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use metal as taught by Hodgin in the manufacturing of the baffle plates in Raatikainen, since the selection of material of the baffle plates is in no way dependent on effectuation of the door lock, and metal baffle plates could be used in combination with door lock to achieve the predictable results of increased durability.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door lock follower construction:

U.S. Patent Application Publication Number 2010/0263418 to Moon; U.S. Patent Number 9,784,017 to Huang; U.S. Patent Number 8,641,104 to Tien; U.S. Patent Number 8,371,627 to Chiang et al; U.S. Patent Number 4,502,720 to Fayerman et al.; U.S. Patent Number 97,332 to Woodruff



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 18, 2022